Citation Nr: 1732316	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to an increased disability rating in excess of 10 percent prior to July 27, 2016, and entitlement to an increased disability rating in excess of 20 percent thereafter for service-connected right lower extremity lumbar radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty service in the United States Army from April 1984 to July 1984 and from January 2004 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and May 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office. 


FINDINGS OF FACT

1.  Prior to July 27, 2016, the Veteran's radiculopathy of the right lower extremity manifested by pain and numbness with mild incomplete paralysis of the right leg.

2.  Beginning July 27, 2016, the Veteran's radiculopathy of the right lower extremity manifested by pain and numbness with moderate incomplete paralysis of the right leg.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity have not been met prior to July 27, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.124(a), Diagnostic Code 8520 (2016).   

2.  The criteria for an increased disability rating in excess of 20 percent for service-connected radiculopathy of the right lower extremity have not been met beginning July 27, 2016.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.124(a), Diagnostic Code 8520.   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right lower extremity radiculopathy has been rated as 10 percent disabling prior to July 27, 2016, and was rated as 20 percent disabling thereafter.  Throughout the duration of the appeal, the Veteran has contended that he is entitled to a higher disability rating.  

The Veteran's disability is rated as neuritis of the sciatic nerve under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  Sciatic nerve disability is rated as follows:  80 percent for complete paralysis of the nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Ratings can also be assigned for incomplete paralysis of the nerve.  When incomplete paralysis is severe with marked muscular atrophy a 60 percent rating is assigned, if moderately severe a 40 percent rating is assigned, if moderate a 20 percent rating is assigned, and if mild a 10 percent rating is assigned.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).  

Each disability period will be addressed in turn.

A.  Prior to July 27, 2016

During this period, the Veteran was in receipt of a 10 percent disability rating.  Therefore, to warrant a higher disability rating, the evidence must show moderate or greater incomplete paralysis or complete paralysis based on the sciatic nerve.  

In September 2011 the Veteran underwent VA examination in connection with his spinal claim.  During the physical examination the Veteran had mild intermittent pain and paresthesias in the lower extremity and moderate numbness in the right lower extremity, and his tests showed normal reflexes and sensation.  At the time the Veteran underwent sciatic nerve testing, and the results revealed normal external popliteal nerves, normal musculocutaneous nerves, normal anterior tibial nerves, normal internal popliteal nerve, normal posterior tibial nerve, normal femoral nerve, normal internal saphenous nerve, normal obturator nerve, normal external cutaneous nerve of the thigh, and normal ilio-inguinal nerve.  The VA examiner noted that the Veteran was working at FedEx and attending school at the time, so the disability did not significantly limit his ability to function.  Around this time the Veteran also underwent an EMG nerve conduction study that was normal and showed no evidence of radiculopathy in the right lower extremity.

In July 2012 the Veteran again underwent VA examination in connection with his claim, and at the time he was diagnosed with radiculopathy.  The Veteran reported that he could walk up to a half mile and that he could stand for up to one hour before having burning in the legs.  He also reported being able to lift up to 15 pounds, although he reported not being able to bend on a repetitive basis.  During the physical examination testing the Veteran was noted to have severe intermittent pain, severe paresthesias, and severe numbness in the bilateral lower extremities, but his radiculopathy was categorized as mild.  The Veteran exhibited normal reflexes in the knees and ankles and normal sensation in the legs.  His gait was also normal.  

The Veteran continued to receive medication management for his symptoms, and he had numbness and tingling in the legs.  He received a nerve block injection for his numbness, but he reported that this did not help his symptoms.  In July 2016 he had a spinal x-ray that showed an unchanged appearance of the Veteran's lumbar degenerative disc disease.  

Overall the Board finds that the evidence is consistent with a 10 percent disability rating for the right lower extremity during this period.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720.  The Veteran has reported ongoing pain and diminished sensation in the lower extremities.  Despite the Veteran's allegations, his physical examinations all showed that he exhibited full strength and reflexes with no muscle atrophy.  The Veteran's functionality was not overly affected in that the Veteran had a normal gait and was able to lift, worked at FedEx, and attended school.  Despite the Veteran's contentions to the contrary, the Board finds that the physical examination findings show only mild deficits consistent with a 10 percent disability rating for the right lower extremity.  The Veteran has asserted having ongoing pain and numbness, and this was also noted in the treatment notes, but the Board finds that these difficulties are accounted for with a 10 percent disability rating.  The Board notes that neither VA examiner concluded that the Veteran had more than mild deficits, nor did the Veteran's VA treatment providers.

Accordingly, the Board finds that the evidence more nearly approximates mild incomplete paralysis of the sciatic nerve of the right lower extremity, consistent with the assigned 10 percent disability rating.  A higher schedular rating is not warranted as the symptoms described above reflect no more than mild incomplete paralysis. 

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his right lower extremity radiculopathy.  The symptomatology noted in the medical and lay evidence during this period has been adequately addressed by the 10 percent evaluations assigned and does not more nearly approximate the criteria for a higher schedular evaluation at any time prior to July 27, 2016.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also Hart, 21 Vet. App. 505. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Beginning July 27, 2016

During this period, the Veteran has been in receipt of a 20 percent disability rating for his service-connected right lower extremity radiculopathy.  Therefore, to warrant a higher disability rating the evidence must show moderately severe or greater incomplete paralysis or complete paralysis.

In July 2016 the Veteran underwent VA examination in connection with his claim.  At the time he was diagnosed with lumbosacral spondylosis and bilateral lumbosacral radiculopathy.  The Veteran reported that he had constant spinal pain that was exacerbated by standing or walking for long periods of time.  During the physical examination the Veteran had a reduced range of motion in the lumbar spine and decreased sensation in the lower legs and right foot.  His straight leg raise was negative, and he had mild intermittent pain, paresthesias, and numbness in the lower extremities bilaterally.  He was noted to have mild radiculopathy, and he was diagnosed with intervertebral disc syndrome that did not require bed rest.  The VA examiner opined that the Veteran would have difficulty with work involving moderate to high degree of mobility and physical activity or repetitively gong up and down stairs.  

Soon after this VA examination the Veteran sought treatment at VA, and he was evaluated for a cane to assist with ambulation.   His physical examination was relatively normal, but he was prescribed some home exercises to help with his symptoms.  In December 2016 the Veteran underwent VA examination in connection with his spinal and radiculopathy claims.  At the time the Veteran reported having pain that radiated from the spine to the right leg, and that his pain was an eight on a pain scale of one to ten.  He reported that he used a pain patch and Ibuprofen for his symptoms.  The Veteran asserted that he had loss of motion in the spine due to pain.  On physical examination the Veteran had a reduced range of motion in the lumbar spine but no muscle spasms or guarding resulting in an abnormal gait or spinal contour.  He had normal hip flexion, knee extension, ankle plantar flexion and dorsiflexion; the Veteran also had normal reflexes and normal sensation except in the right foot and toes.  The VA examiner noted that the Veteran had a negative straight leg raise but mild constant pain and paresthesias in the right lower extremity, and mild radiculopathy.  The Veteran exhibited a slow and labored gait, but his nerve study showed a mild incomplete paralysis on the right with mild incomplete paralysis in the external popliteal nerve.  The VA examiner concluded that the Veteran would struggle to work on his feet all day due to the right leg neuropathy.  

Overall the Board finds that the evidence is consistent with a 20 percent disability rating for the right lower extremity during this period.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720.  The Veteran's disability worsened as evidenced by his deficiencies in the external popliteal and sciatic nerves, which suggested moderate incomplete paralysis.  However, the Veteran continues to have normal strength and reflexes in the lower extremities without evidence of muscle atrophy or other findings consistent with a moderately severe or greater level of paralysis.  Although the Veteran has asserted that his disability has become worse, the Board has accounted for this worsening through a 20 percent disability rating.  He was outfitted for a cane to assist with ambulation.  In giving the Veteran the benefit of the doubt, the Board finds that the physical examination findings show moderate deficits consistent with a 20 percent disability rating for the right extremity.  The Board notes that neither VA examiner concluded that the Veteran had more than mild deficits, but in viewing the totality of the evidence the Board finds that the Veteran's disability picture is more consistent with a 20 percent disability rating illustrating moderate incomplete paralysis.

Accordingly, the Board finds that the evidence more nearly approximates moderate incomplete paralysis of the sciatic nerve of the right lower extremity, consistent with the assigned 20 percent disability rating.  A higher schedular rating is not warranted as the symptoms described above reflect no more than moderate incomplete paralysis. 

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his right lower extremity radiculopathy.  The objective medical evidence during this period describing the deficiencies has been adequately addressed by the 20 percent evaluation assigned and does not more nearly approximate the criteria for a higher schedular evaluation at any time after July 27, 2016.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also Hart, 21 Vet. App. 505. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased disability rating in excess of 10 percent prior to July 27, 2016, and entitlement to an increased disability rating in excess of 20 percent thereafter for service-connected right lower extremity lumbar radiculopathy is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


